 Case 3:21-cv-00004-GCS Document 1-1 Filed 01/04/21 Page 1 of 4 Page ID #4Electronically Filed
                                                                                         Kahalah A. Clay
                                                                                             Circuit Clerk
                                                                                        Morgan Ragsdale
                                                                                                 20L0907
                                                                                         St. Clair County
                  IN THE CIRCUIT COURT OF ST. CLAIR COUNTY                         1 1/12/2020 12:00 AM
                                                                                                11100434
                              STATE OF ILLINOIS

HALLIE SMITH,                                      )
    PLAINTIFFS                                     )
                                                   )
VS.                                                ) Cause No.: 20L0907
                                                   )
TERRANCE FOSTER AND                                )
D.L COLE AND ASSOCIATES,INC.,                      )
     DEFENDANTS.                                   )

Serve:

Terrance Foster
8512 Riverview Blvd.
St. Louis, MO 63147

BCRA Company-Registered Agent
D.L Cole and Associates, Inc.
161 North Clark Street, Suite 4300
Chicago, IL 60601




                                       COMPLAINT
                                     PERSONAL INJURY

                                          COUNT I

                       HALLIE SMITH VS. TERRANCE FOSTER



       Comes now the Plaintiff Hallie Smith, by her attorney Kenneth A. Leeds, and for
Count I of her Complaint against Defendant Terrance Foster, states as follows:
       1.     That Plaintiff is a resident of the State of Illinois.
       2.     That Defendant Terrance Foster, at all times herein complained of, was a
resident of the State of Missouri.




                                                                            EXHIBIT A
 Case 3:21-cv-00004-GCS Document 1-1 Filed 01/04/21 Page 2 of 4 Page ID #5




          3.    That on the 24th day of December 2019 Plaintiff was operating her motor
vehicle in a westerly direction on Missouri Avenue, East St. Louis, Illinois at or near 17th
Street.
          4.    That at all times herein complained of Defendant Terrance Foster was
operating a Ford Box truck in a southerly direction on 17th Street at or near Missouri
Avenue.
          5.    That at all times herein complained of Defendant failed to exercise the
highest degree of care in the operation of his motor vehicle and committed one or more of
the following negligent acts or omissions:
                a. Operated his motor vehicle at an unreasonable rate of speed for the
                   conditions there and then existing.
                b. Failed to yield right of way to Plaintiff.
                c. Failed to keep a careful look out.
                d. Failed to obey a traffic control sign/signal.
       6.       That as a direct and proximate result of one or more of the aforementioned
negligent acts or omissions committed by the Defendant, Plaintiff was injured on and
around her head, neck, shoulders, left upper extremity and back. As a result of her
injuries Plaintiff was caused to incur and may in the future incur medical expenses; that
Plaintiff has lost earnings: that Plaintiff has suffered and continues to suffer pain and
emotional distress; that to the extent that Plaintiff had any pre-existing medical conditions
involving those parts of the body complained of herein, said conditions may have been
made worse; and that Plaintiff has become permanently and/or partially disabled.
          Wherefore Plaintiff prays that judgment be entered for Plaintiff and against the
Defendant in a sum in excess of $50,000.00; that Plaintiff be awarded her costs herein
expended, and that this court enter such other and further orders as it deems just and
proper in the premises.



                                                2
 Case 3:21-cv-00004-GCS Document 1-1 Filed 01/04/21 Page 3 of 4 Page ID #6




                                           COUNT II

                HALLIE SMITH VS. D.L COLE AND ASSOCIATES,INC.


          Comes now the Plaintiff Hallie Smith, by her attorney Kenneth A. Leeds, and for
Count II of her Complaint against Defendant D. L. Cole and Associates, Inc., states as
follows:
          1.    That Plaintiff is a resident of the State of Illinois.
          2.    That at all times herein complained of Defendant D.L. Cole and Associates,
Inc., was a Missouri corporation, registered as a foreign corporation in the State of
Illinois and doing business in the State of Illinois.
          3.    That at all times herein complained of Defendant Terrance Foster was an
agent, servant and/or employee of Defendant.
          4.    That on the 24'day of December 2019 Plaintiff was operating her motor
vehicle in a westerly direction on Missouri Avenue, East St. Louis, Illinois at or near 17th
Street.
          5.    That at all times herein complained of Defendant Terrance Foster, while in
the course and scope of his employment with Defendant D.L. Cole and Associates, Inc.,
was operating a Ford Box truck in a southerly direction on 17'Street at or near Missouri
Avenue.
      6.        That at all times herein complained of Defendant Terrance Foster failed to
exercise the highest degree of care in the operation of his motor vehicle and committed
one or more of the following negligent acts or omissions:
                a. Operated his motor vehicle at an unreasonable rate of speed for the
                  conditions there and then existing.
                b. Failed to yield right of way to Plaintiff.

                                                 3
 Case 3:21-cv-00004-GCS Document 1-1 Filed 01/04/21 Page 4 of 4 Page ID #7




              c. Failed to keep a careful look out.
              d. Failed to obey a traffic control sign.
       7.     That as a direct and proximate result of one or more of the aforementioned
negligent acts or omissions committed by the Defendant Terrance Foster, while acting
within the course and scope of his employment with Defendant D.L Cole and Associates,
Inc., Plaintiff was injured on and around her head, neck, shoulders, left upper extremity
and back. As a result of her injuries Plaintiff was caused to incur and may in the future
incur medical expenses; that Plaintiff has lost earnings: that Plaintiff has suffered and
continues to suffer pain and emotional distress; that to the extent that Plaintiff had any
pre-existing medical conditions involving those parts of the body complained of herein,
said conditions may have been made worse; and that Plaintiff has become permanently
and/or partially disabled.
       Wherefore Plaintiff prays that judgment be entered for Plaintiff and against the
Defendant D.L Cole and Associates, Inc., in a sum in excess of $50,000.00, that Plaintiff
be awarded her costs herein expended, and that this court enter such other and further
orders as it deems just and proper in the premises.




                                          /s/Kenneth A. Leeds #3126529
                                          906 Olive Street, Penthouse
                                          St. Louis, Missouri 63101
                                          314-726-5555
                                          314-725-3012(fax)
                                          kennethaleedspc@leedspc.corn




                                             4
